In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00010-CV


                           SHEILA MONASCH, APPELLANT

                                            V.

         GOLDIE NELL CARNEY AND EDGAR JOE COFER, JR., APPELLEES

                           On Appeal from the 181st District Court
                                   Potter County, Texas
               Trial Court No. 106237-B, Honorable John B. Board, Presiding

                                    February 8, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Appellant, Shelia Monasch, filed a notice of appeal in the above-referenced cause

without paying the requisite filing fee. By letter dated January 9, 2019, the Clerk of this

Court notified Monasch that unless she was excused from paying costs under Appellate

Rule 20.1, failure to pay the filing fee by January 22 would result in dismissal of the

appeal. See TEX. R. APP. P. 20.1, 42.3(c). To date, Monasch has not paid the filing fee,

communicated to the Clerk that she is presumed indigent under Rule 20.1, or sought

leave to proceed without payment of costs. See TEX. R. APP. P. 20.1; TEX. R. CIV. P. 145.
       Because Monasch failed to comply with a requirement of the appellate rules and

a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

TEX. R. APP. P. 42.3(c).


                                                      Per Curiam




                                           2